Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Baraniak on Feb 3, 2022.
The application has been amended as follows:
Claim 1, 2 and 5 have been replaced by
1. 	(Currently Amended) An isolated monoclonal antibody or antigen-binding fragment thereof comprising a heavy chain variable region comprising a heavy chain complementarity determining region 1 (HCDR1), HCDR2, and HCDR3, and a light chain variable region comprising a light chain complementarity determining region 1 (LCDR1), LCDR2, and LCDR3, having the polypeptide sequences of[[:]]

wherein the antibody or antigen-binding fragment thereof specifically binds TIP-1.

2. 	(Currently Amended) The isolated monoclonal antibody or antigen-binding fragment thereof of claim 1, comprising a heavy chain variable region having a polypeptide sequence at least 95% identical to SEQ ID NO:1, and a light chain variable region having a polypeptide sequence at least 95% identical to SEQ ID NO:2.

5. 	(Currently Amended) The isolated monoclonal antibody or antigen-binding fragment thereof of claim 1, wherein the antibody or antigen-binding fragment thereof is chimeric 

	Claims 6, 12, and 18 were cancelled before.
Claims 7-9, 11, 13-14, and 20-22 are currently cancelled.
Claims 1-5, 10, 15-17, 19 and 23 are currently allowed.

Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach, or suggest the antibody comprising HCDR1-3 and LCDR1-4 of SEQ ID NO: 3, 4, 5, 6, 7, and 8 respectively or bispecific antibody comprising the antibody thereof.  The prior art does not anticipate, teach, or suggest a method of detecting levels of TIP-1 protein in subject using the antibody above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 10/23/2020, 11/24/2020, and 11/22/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642